Case: 4:20-cr-00568-SEP-DDN Doc. #: 7-1 Filed: 09/18/20 Page: 1 of 1 PageID #: 60




                 This is the first page of the attached document. Do not remove.


   Title of Document:      Notice of Lis Pendens

   Date of Document:       September 18, 2020

   Grantor(s):             Franco Sicuro
                           Angela Clemente-Sicuro




   Grantee:                The United States of America

   Grantee’s Address:      111 South 10th Street, Suite 20.333
                           St. Louis, Missouri 63102
                           (314) 539-2200


   Legal Description:      See page 2 of this document

   Book(s) and Page(s)
   Affected:
